Citation Nr: 1625340	
Decision Date: 06/23/16    Archive Date: 07/11/16

DOCKET NO.  10-48 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from January 1974 to August 1978.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a Match 2010 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  This matter was remanded in February 2014 for further development.  

The Veteran presented testimony at a Board hearing in July 2012.  A transcript of the hearing is associated with the Veteran's claims folder. 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Board remanded the claim in February 2014 with instructions to obtain additional service treatment records, which the Veteran contends are missing (See Hearing Transcript, VBMS, 7/24/12, pgs. 16, 18).  Specifically, the Board noted that service treatment records were missing from when the Veteran served in Korea and when he served at Fort Hood.  The RO obtained treatment records (VBMS, 2/21/14).  However, none of them are from either Fort Hood or Korea.  The Veteran's DD 214 reflects that he served in Korea from June 21, 1974 to July 21, 1975 (VBMS, 3/18/14).  The April 2015 supplemental statement of the case (SSOC) reflected that the RO "Obtained Service Treatment Records dating January 1974 to August 1978."  However, a review of the service treatment records reflects that the only records prior to 1976 are the entrance examination and report of medical history.  These records are duplicative of the records that were previously in the claims file (from Fort Carson, Colorado).  

The RO seemed to recognize that the case was not ready for adjudication in March 2015, when it issued a deferred rating.  It noted that according to the remand, "If any requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file, and the Veteran should be informed in writing."  However, it does not appear that anything was done between the time of the March 2015 deferred rating and the issuance of the April 2015 SSOC.

The Board recognizes that the RO issued an April 2014 correspondence in which it notified that Veteran that it contacted the National Personnel Records Center (NPRC).  However, the Veteran was never notified that the missing records were not located.  Moreover, in its April 2015 SSOC, the RO failed to acknowledge the fact that the records are still missing.  

The United States Court of Appeals for Veterans Claims (Court) in Stegall v. West, 11 Vet. App. 268 (1998) held that a remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand orders.  It imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.
 
Accordingly, the case is REMANDED for the following action:

1.  Take appropriate steps to obtain service treatment records identified by the Veteran as missing.  This should specifically include service treatment records from his time in Korea and Fort Hood.  If any requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file, and the Veteran should be informed in writing. 

2.  If, and only if, additional records are obtained, and such records reflect complaints, treatment, or findings potentially referable to a liver disability, then the RO should schedule the Veteran an appropriate VA examination for the purpose of determining whether he has hepatitis C that is related to military service.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  Based on his/her review of the case, the examiner is specifically requested to offer an opinion as to whether the hepatitis C had its onset during active duty, within one year of active duty, or was this condition otherwise caused or aggravated by the Veteran's military service?  In this regard, the examiner is asked to comment on the Veteran's service and post-service medical treatment records and his testimony before the Board regarding the risk factors for hepatitis C in service. 

In offering any opinion, the examiner must consider the Veteran's lay statements regarding the incurrence of his claimed disorders and the continuity of symptomatology.  The rationale for any opinion offered should be provided.  If the examiner finds that he or she cannot provide a nexus opinion without resorting to speculation, the examiner must explain why he or she is unable to provide an opinion without speculation, and sufficiently explain the reasons for that inability.
 
 3. After completion of the above, the AMC should review the expanded record and determine if the benefits sought can be granted.  If the claim remains denied, then the AMC should furnish the Veteran and his representative with a supplemental statement of the case, and afford a reasonable opportunity for response before returning the record to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).







